EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with B.Y. Mathis (#44907) on 04 March 2022 and 08 March 2022. Note that the written authorization in the file reflects amendments authorized on March 8, whereas other amendments below were authorized in the interview on March 4.
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) A flexible display apparatus, comprising:
a flexible substrate including a display area and a bending area outside the display area, the bending area to be bent around a bending axis;
an inorganic insulating layer on the flexible substrate;
a cut unit in the inorganic insulating layer in the bending area;
a stress relaxation layer filling the cut unit and extending into the display area;
a wiring part on the stress relaxation layer in the bending area;
a planarization layer covering the wiring part and on the stress relaxation layer;
a display on the planarization layer in the display area and electrically connected to the wiring part; and

the stress relaxation layer includes an upper surface that is higher than or equal to an upper surface of the source electrode and an upper surface of the drain electrode, and directly [[contact]] contacts a lower surface of the wiring part, and
the planarization layer directly contacts
3. (Currently Amended) A flexible display apparatus, comprising:
a flexible substrate including a display area and a bending area outside the display area, the bending area to be bent around a bending axis;
an inorganic insulating layer on the flexible substrate;
a cut unit in the inorganic insulating layer in the bending area;
a stress relaxation layer filling the cut unit and extending into the display area;
a wiring part on the stress relaxation layer in the bending area;
a planarization layer covering the wiring part and on the stress relaxation layer;
a display on the planarization layer in the display area and electrically connected to the wiring part; and
a thin-film transistor located in the display area, the thin-film transistor including a source electrode and a drain electrode, wherein
the stress relaxation layer includes an upper surface that is higher than or equal to an upper surface of the source electrode and an upper surface of the drain electrode, and directly [[contact]] contacts a lower surface of the wiring part,
the stress relaxation layer includes an opening, and

13. (Currently Amended) A touch-detecting display apparatus, comprising:
a flexible substrate including a display area and a bending area outside the display area, the bending area to be bent around a bending axis;
an inorganic insulating layer on the flexible substrate;
a stress relaxation layer filling a cut unit in the inorganic insulating layer in the bending area, and extending into the display area;
a wiring part on the stress relaxation layer in the bending area;
a planarization layer covering the wiring part and on the stress relaxation layer;
a display on the planarization layer in the display area and electrically connected to the wiring part;
a thin-film transistor located in the display area, the thin-film transistor including a source electrode and a drain electrode;
a flexible encapsulation part covering the display; and
a touch detection layer on the flexible encapsulation part, wherein
the stress relaxation layer includes an upper surface that is higher than or equal to an upper surface of the source electrode and an upper surface of the drain electrode, and directly [[contact]] contacts a lower surface of the wiring part, and
the planarization layer directly contacts
15. (Currently Amended) A touch-detecting display apparatus, comprising:

an inorganic insulating layer on the flexible substrate;
a stress relaxation layer filling a cut unit in the inorganic insulating layer in the bending area, and extending into the display area;
a wiring part on the stress relaxation layer in the bending area;
a planarization layer covering the wiring part and on the stress relaxation layer;
a display on the planarization layer in the display area and electrically connected to the wiring part;
a thin-film transistor located in the display area, the thin-film transistor including a source electrode and a drain electrode;
a flexible encapsulation part covering the display; and
a touch detection layer on the flexible encapsulation part, wherein
the stress relaxation layer includes an upper surface that is higher than or equal to an upper surface of the source electrode and an upper surface of the drain electrode, and directly [[contact]] contacts a lower surface of the wiring part,
the stress relaxation layer includes an opening, and
the source electrode and the drain electrode of the thin-film transistor is in the opening.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, the prior art does not teach or render obvious, in the context of the claim, the limitation that the planarization layer directly contacts the source electrode and the drain electrode.
Regarding independent claim 3, the prior art does not teach or render obvious, in the context of the claim, the limitations that the stress relaxation layer includes an opening, and the source electrode and the drain electrode of the thin-film transistor is in the opening.
Regarding independent claim 13, the prior art does not teach or render obvious, in the context of the claim, the limitation that the planarization layer directly contacts the source electrode and the drain electrode
Regarding independent claim 15, the prior art does not teach or render obvious, in the context of the claim, the limitations that the stress relaxation layer includes an opening, and the source electrode and the drain electrode of the thin-film transistor is in the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692